                                                 USDC SONY
                                                 DOCUMENT
                                                 ELECTRQNICALL y FILED
UNITED STATES DISTRICT COURT                     DOC#
SOUTHERN DISTRICT OF NEW YORK                            :::-:--:::---~-
                                                 DA TE FILED: J:%:Z._OJ_D---     -
                                                                      ..........._....... __
                                                                                          ...,


DR. J. DAVID GOLUB,

                        Plaintiff,             19cv10309 (JGK)

              - against -                      ORDER

BERDON LLP,

                        Defendant.

JOHN G. KOELTL, District Judge:

     The Court has received the plaintiff's motion to authorize

e-filing through PACER. The Court is attaching two forms to this

order that may help the plaintiff. The plaintiff may choose to

fill out one, both, or neither of these forms as he wishes. The

plaintiff may consent to receive documents electronically by

filling out the attached form titled "Pro Se (Nonprisoner)

Consent   &   Registration Form to Receive Documents Electronically"

and mailing it to the Court's Pro Se Office. Separately, the

plaintiff may move for permission toe-file in this case by

filling out the attached form titled "Motion For Permission For

Electronic Case Filing" and mailing it to the Court's Pro Se

Office.

SO ORDERED.

Dated:        New York, New York
              January 8, 2020
                                              John G. Koeltl
                                              States District Judge
                     United States District Court
                     Southern District of New York
                     Pro Se Of.ice


     Pro Se (Nonprisoner) Consent & Registration Form to Receive
                      Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

    1. Sign up for a PACER login and password by contacting PACER 1 at
       www.pacer.uscourts.gov or 1-800-676-6856;
    2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one "free look" at the document by clicking on the hyperlinked document
number in the e-mail. Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first "free look" or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason,you should print or save the document during the "free look" to avoid future
charges.

                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court's
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your "free look" and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 2


1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2 The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of

electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk's
Office at the Court.
                     United States District Court
                     Southern District of New York
                     Pro Se Office


                             CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:
          1. I have regular access to my e-mail account and to the internet and will check regularly
              for Notices of Electronic Filing;
          2. I have established a PACER account;
          3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
             Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
             copies of case filings, including motions, decisions, orders, and other documents;
          4. I will promptly notify the Court if there is any change in my personal data, such as name,
             address, or e-mail address, or if I wish to cancel this consent to electronic service;
          5. I understand that I must regularly review the docket sheet of my case so that I do not
             miss a filing; and
          6. I understand that this consent applies only to the cases listed below and that if I file
             additional cases in which I would like to receive electronic service of notices of
             documents, I must file consent forms for those cases.

Civilcase(s) filed in the Southern District of New York:
          Note: This consent will apply to all cases that you have filect' in this court, so please list all of
          your pending and terminated cases. For each case, include the case name and docket
          number (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                      City                        State                        Zip Code


Telephone Number                                         E-mail Address


Date                                                     Signature

Return completed form to:
Pro Se Office (Room 200)
500 Pearl Street
New York, NY 10007
                                  UNITED STA TES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK




    Write the full name of each plaintiff or petitioner.
                                                                   No. _ _CV_ _ _ _ __
                             -against-
                                                               MOTION FOR PERMISSION FOR
                                                                ELECTRONIC CASE FILING



    Write the full name of each defendant or respondent.


I respectfully ask the Court for permission to participate in electronic case filing
("e-filing") in this case. I affirm under penalty of perjury that:

    1. I have reviewed the Court's Electronic Case Filing Rules & Instructions, available at
        http://nysd.uscourts.gov/ecf filing.php·, and agree to abide by them.

    2. I completed the Court's CM/ECF introduction course 1 on

    3. I have submitted a Non-Attorney E-File Registration for the PACER system at
       https://www.pacer.gov/reg nonatty.html.

    4. I understand that once I register for e-filing, I will receive notices and documents
       only by e-mail in this case and not by regular mail.

    5. I understand that if I am granted permission to participate in e-filing, I must file my
       documents electronically and I may not submit documents to the Pro Se Intake Unit
       for scanning and docketing.

    6. I know how to convert a document to PDF-A format.

    7. I have regular access to the technical requirements necessary toe-file successfully:

          •    a computer with internet access and a word processor

                type of computer I will be using:
                                                           ----------------

1
    You may register for the course on the Court's website: http://nysd.uscourts.gov/ecf training.php.


SONY Rev: 10/4/18
            type of word processor I will be using:

    •      an e-mail account (on a daily basis) to receive notifications from the Court and
           notices from the e-filing system

    D      a scanner to convert documents that are only in paper format into electronic
           files

            scanning equipment I will be using:

    •      a PDF reader and a PDF writer to convert word-processing documents into
           PDF format, the only electronic format in which documents can be e-filed

            version of PDF reader and writer that I will be using:



        D a printer or copier to create required paper copies such as chambers copies.

8. I understand that I must regularly review the docket sheet of the case so that I do
   not miss a filing.

9. I understand that if my use of the ECF system is unsatisfactory, my e-filing
   privileges may be revoked, and I will be required to file documents in paper.



Dated                                                 Signature




Name




Address                                    City                        - State   Zip Code




Telephone Number                                      E-mail Address




                                              2
